DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 03/09/2022 is acknowledged.
Claims 1-7 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2022.
Claims 8-14 are being examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yayuan Bioengineering (from IDS, CN1387863A) hereafter referred to as Yayuan.
Regarding claim 8 and 9, Yayuan discloses a composition which comprises fish oil and Arabic gum (see abstract, claim 1), which would act as the plant colloid, and discloses the emulsification and homogenization to be performed at 25-30 MPa which would also be 250-300 bar.
Regarding claim 10, Yayuan discloses the Arabic gum at 10-15% (see claim1, part (6)) and discloses the fish oil at 15-45% (see claim 1, part (4)).
Regarding claim 13, Yayuan discloses the stirring of the fish oil into the mixture for 20 minutes at 30-35 ℃ (see summary of invention) which would be emulsifying at the instantly taught temperature. 
Regarding claim 14, Yayuan discloses homogenizing at 40-50 ℃ (see last para).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yayuan (from IDS, CN1387863A) and Xu (form IDS, WO2017063101).
Regarding claim 8 and 9, Yayuan teaches a composition which comprises fish oil and Arabic gum (see abstract, claim 1), which would be the plant colloid and discloses the emulsification and homogenization to be performed at 25-30 MPa which would also be 250-300 bar.
Regarding claim 10, Yayuan teaches the Arabic gum at 10-15% (see claim1, part (6)) and discloses the fish oil at 15-45% (see claim 1, part (4)).
Regarding claim 12, Yayuan teaches the emulsification time from between 20 minutes and 60 minutes (see last para of document).
Regarding claim 13, Yayuan teaches the stirring of the fish oil into the mixture for 20 minutes at 30-35 ℃ (see summary of invention) which would be emulsifying at the instantly taught temperature. 
Regarding claim 14, Yayuan teaches homogenizing at 40-50 ℃ (see last para).
Yayuan does not specifically teach the particle size of the instant invention or the specific emulsification time duration.
Xu’s general disclosure is to a method of preparing highly stable microcapsule powder particles containing fat-soluble nutrients (see abstract).
Regarding claim 11, Xu teaches a highly stable microparticle fat-soluble nutrient (see abstract) composition which comprises of fish oil (see top of page 4) and a plant-derived gum arabic (see bottom of page 6), which would be the plant colloid of the instant invention. 

Xu also specifically teaches that “After the oil phase and the aqueous phase are shear emulsified, the droplet size in the emulsion is generally on the order of micrometer. In order to improve the stability of the final product, the emulsion containing the larger particle size is subjected to high pressure homogenization treatment, general pressure. Above 10 MPa, after high pressure homogenization treatment, the micron-sized droplets are broken into smaller, even nano-scale droplets. These nano-scales are not only conducive to the improvement of bioavailability of the final product, but also more fully embedded and difficult to the reaggregation, which contributes to the stability of the final product” and teaches that “The smaller the particle size of the droplet, the more stable the final product” (see first para page 6). Xu specifically teaches that the homogenization pressure is from 10 MPa to 40 MPa, which would also cover the instant range of 300 bar to 350 bar.
Therefore, it would have been obvious at the effective filing date to any person having skill in the art to create smaller particle size nanodroplets as taught by Xu for the fish oil composition which also contains Arabic gum taught by Yayuan because these smaller sized particles are absorbed better and are more stable overtime. It would have also been obvious to optimize the time parameters of emulsification to the narrower time of the instant invention because Yayuan already discloses emulsifying ranges that are directly outside the instant parameters. One of ordinary skill would want to optimize the emulsifying time in order to create a composition in which the oily components do not separate out of formulation. 
it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a composition.  Varying the emulsifying time within a composition is not considered to be inventive unless the time is demonstrated as critical.  In this particular case, there is no evidence that the claimed time of emulsifying produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of emulsifying time would have been obvious before the effective filing date of applicant’s claimed invention.
There would have been a reasonable expectation of success in arriving at the instant composition because all of the components have already been described in the art and would have been prima facie obvious at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655      

/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655